Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 1 of 7

. oes 7

BRISTOLISS SUPERIOR COURT = a | 2 (
sgt hota UEP
-\ MAR -4 2021
: \ , Commonwealth of Massachusetts

—_ oo

- sai SANTOS, ESQ. aoa
ON OISTRATE TRIAL COURT OF THE COMMONWEALTH
" ee SUPERIOR COURT DEPARTMENT

CIVIL DOCKETNO. QUIIACVOO A
Dean Mianniccd THividGE pLantirris),

Rome RPOr_U.S.4. ,ENC., DEFENDANT(S)

SUMMONS

THIS SUMMONS IS DIRECTED TO

 

__. (Defendant’s name) _.

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the NO food, SPE ourt. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days. lf you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. 1f you need more time to respond, you may request an
extension of time in writing from the Court.

2. How to Respond. To respond to this lawsuit, you must file a written response with the court-and mail a

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented}. You can do this bY iy wy FOO

a. Filing your signed original response with the Clerk's Office for Civil BusinesdXTSAO\ Court,

A (otk &. 1S VOONKON, HA UN PGaress), by mail orin person, AND

b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address 1. Oprifi(o LAW Ficm LIC 156 Eddy sirett, Providencc, AL CGAOZ
3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are r
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you.want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if-you believe that the complaint is legally invalid or legally insufficient. A Motion
to! Dismiss mustibe Baséd-on‘one of the legal deficiericies‘or redsons listed under Mass: R. Civ, P.:12-If ° ‘
you ate filing-a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
‘described in the rules of the Court in which the complaint was filed, available at-
www.mass.gov.courts/case-legal-res/rules of court.
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 2 of 7

 

5 o ve ~

4. Legal Assistance. You may wish to get legal help from a lawyer. !f you cannot get legal help, some basic s
information for people who represent themselves is available at www.mass.gov/courts/selfhelp. = =

5. Required information on all filings: The “civil docket number” appearing at the top of this notice is the é
w

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on Fern OU \W_, 20 AN. (SEAL)

MarcJ. Santos
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit shoutd be indicated on the
summons before it is served on the Defendant.

Suffolk County Sheriff's Department + 132 Portland Street, Boston, MA 02114 « (617) 704-6999
Suffolk, ss.

 

February 23, 2021
| hereby certify and return that on 2/23/2021 at 8:40 AM I served a true arid attested copy of the Summons,
Complaint, Cover Sheet and Tracking Order in this action in the following manner: To wit, by delivering in
hand to Bernardo Montanez, agent, person in charge at the time of service for Home Depot USA, Inc., at
Corporation Service Company 84 State Street Boston, MA 0210S . Attest/Copies ($5.00) Basic Service Fee
{IH) ($30.00) Conveyance ($0.30) Postage and Handling ($1.00) Travel ($17.92) Total: $54.22

a

Deputy Sheriff Joseph Casey: Jogh Cony,

Deputy Sheriff

 

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 3 of 7

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss. SUPERIOR COURT DEPARTMENT
CIVIL ACTION NO.:
DEBORAH MIGNACCO THIVIERGE,
Plaintiff,
Vv.

HOME DEPOT U.S.A., INC.
Defendant.

Nee” See” Stee “eae” “tee!” See” “eae”

* COMPLAINT AND DEMAND FOR JURY TRIAL
PARTIES AND JURISDICTION

1. Plaintiff, Deborah Mignacco Thivierge (“Plaintiff”), is a resident of Warren,
Rhode Island.

2. Upon information and belief, Defendant, Home. Depot U.S.A., Inc. (“Home
Depot’), is a corporation organized under the laws of the State of Delaware with a
principal place of business of 2455 Paces Ferry Road, Atlanta, Georgia.

3. | Upon information and belief, Home Depot transacts business in the
Commonwealth of Massachusetts.

4. The Superior Court has jurisdiction over this matter pursuant to G.L. c.
212, § 3.

5. Pursuant to G.L. c. 233, § 4.venue is proper in Bristol County as Home
Depot maintains a place of business in the Town of Seekonk.

FACTS

6. Plaintiff re-states and re-alleges paragraphs 1—5 as if fully set forth herein.

In
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 4 of 7

7. On or about January 17, 2020, Home Depot operated a retail store on the
premises located on or about 95 Highland Avenue, Seekonk, Massachusetts (“the
premises’). .

8. On or about January 17, 2020, while lawfully on the premises and walking
in the parking lot in front of the Home Depot retail store, Plaintiff was injured by a
dangerous condition existing thereon. |

9. Plaintiff was at all times pertinent to this Complaint in the exercise of due

care.

COUNT |
(Negligence)

10. Plaintiff re-states and re-alleges paragraphs 1-9 as if fully set forth herein

11. Plaintiff, as Home Depot's customer, was reasonably expected to be on
the premises.

12. Home Depot owed Plaintiff a duty to exercise reasonable care for her
safety, as well as to protect her against the risks of dangerous condition(s) existing on
the premises that Home Depot either knew of or, in the exercise of reasonable care,
would have discovered.

43. |Home Depot breached its duty owed to Plaintiff where Home Depot knew
of or, in the exercise of reasonable care, would have discovered the dangerous
condition(s) which injured Plaintiff and either: (1) breached a covenant to repair and/or
correct said dangerous condition(s) or, alternatively, assumed the responsibility for
repairing and/or correcting such dangerous condition(s), yet failed to do so; and/or, (2)

the dangerous condition(s) which injured Plaintiff resulted from a latent defect(s) on the

{r
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 5 of 7

premises which was known to Home Depot and which Home Depot failed to protect
Plaintif from.

14. As a direct and proximate result of Home Depot's negligence, Plaintiff
sustained personal injuries, experienced pain and suffering, both mental and physical,
incurred medical expenses, and suffered a loss of earning capacity, all of which will

continue in the future.

WHEREFORE, Plaintiff, Deborah Mignacco Thivierge, demands judgment

against Home Depot for compensatory damages in an amount sufficient to invoke the
jurisdiction of this Court and to fully compensate her for her injuries, plus interest and

costs.

DEMAND FOR JURY TRIAL

. Plaintiff hereby claims a trial by jury on all issues so triable.

Plaintiff,
Deborah Mignacco Thivierge,
By Her Attorneys,

Jt Cs
Michael F. Curtis, Esq. (BBO# 685402)
michael@bottarolaw.com
Michael R. Bottaro, Esq. (BBO# 665985)
mike@bottarolaw.com
The Bottaro Law Firm LLC
756 Eddy Street
Providence, RI 02903
Tel. (401) 383-5007
Fax (401) 383-5005

Dated: February 3, 2021

thi Il
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 6 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIVIL ACTION COVER SHEET Soe ee Trial Court of Massachusetts .
; The Superior Court :
PLAINTIFF(S}: Deborah Mignacco Thivierge , COUNTY
Bristol
ADDRESS: 14 Strawheny Lane
Warren, RI02885 i DEFENDANT(S): Home Depot U.SA., Inc.
ATTORNEY: Michael F. Curtis
ADDRESS: The Bottaro Law Firm LLC ADDRESS: c/o Corporation Service Company
756 Eddy Street 84 State Street
Providence, RI 62903 , Boston, MA02109
BBO: 685402

 

 

TYPE OF ACTION AND TRAGK DESIGNATION (see reverse side)

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B20 Personal Injury - Slip & Fall F YES L] No

*If "Other" please describe:

 

 

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

TORT GLAIMS
(attach additional sheets as necessary)

A. Documented medical expenses to date:

 

 

 

 

 

 

 

 

 

1. Total hospital expenses $ a
2. Total doctor expenses $ aa
3. Total chiropractic expenses $ TaIBOO
4. Total physical therapy expenses $ 2
5. Total other expenses (describe below) g 8,619.38
' Subtotal (A): § 2054.75”
Rescue; Radiology; Pain Center; Orthopedic
B. Documented lost wages and compensation to date $ a
C. Documented property damages to dated $ a
D. Reasonably anticipated future medical and hospital expenses $ Bo BG
E. Reasonably anticipated lost wages g TBD
F. Other documented items of damages (describe below) g Bo BD

 

Permanent Impairment

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

Avulsion Fracture of Right Shoulder; Dislocation of Right Shoulder; Hill-Sachs Lesion; Lumbosacral Spondylosis and
. TOTAL (A-F):$ TBD

Radiculitis; Right Leg Pain; Lumbar Radiculopathy; Sciatic Neurotmesis

CONTRACT CLAIMS
(attach additional sheets as necessary)

Provide a detailed description of claims(s):
TOTAL: $ TBD

Signature of Attorney/Pro Se Plaintiff: X Bee Ae eS Date: 2/3 /Zoz,

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that ! provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X eck Ae Date: 2/3/2Z02(

 

 

 

Tir Ui

oye
Case 1:21-cv-10509-RWZ Document 1-1 Filed 03/25/21 Page 7 of 7

 

CIVIL TRACKING ORDER DOCKET NUMBER Trial Court of Massachusetts
+‘ “(STANDING ORDER 1- 88) 2173GV00111 The Superior Court

 

 

 

CASE NAME:

. Marc J. Santos, Clerk of Court
Mignacco Thivierge, Deborah vs. Home Depot U.S.A., Inc

Bristo! County

 

TO: Michael F Curtis, Esq. , COURT NAME & ADDRESS
Bottaro Law Firm LLC Bristol County Superior Court - Taunton

9 Court Street, Rm 13
756 Eddy St Taunton, MA 02780
Providence, RI 02903

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

SERVED BY | FILED BY HEARD BY

 

Service of process made and return filed with the Court a 05/11/2021

 

 

 

 

 

 

 

Response to the complaint filed (also see MRCP 12) 06/10/2021

All motions under MRCP 12, 19, and 20 06/10/2021 07/12/2021 08/09/2021
All motions under MRCP 15 06/10/2021 07/12/2021 08/09/2021
All discovery requests and depositions served and non-expert 42/07/2021

depositions completed

All motions under MRCP 56 01/06/2022 02/07/2022 “a ,
Final pre-trial conference held and/or firm trial date set , 06/06/2022
Case shall be resolved and judgment shall issue by oe “ ol. |02/10/2023

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

.This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK PHONE

02/10/2021 Garrett Fregault (508)823-6588

 

 

 

 

Date/Time Printed: 02-10-2021 11:23:33 * SCvo26\ 08/2018
